DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art of Record teaches (See US 2018/0129130 to Shishido et al.) a mask blank including a phase shift film on a transparent substrate. This phase shift film includes a phase shift layer at least containing a transition metal and silicon, and a silicon layer, which is configured to attenuate exposure light with which the phase shift layer is irradiated, and the silicon layer is formed to be in contact with the substrate side of the phase shift layer. This mask blank is used in manufacturing a phase shift mask to which laser exposure light having a wavelength of 200 nm or less is applied. However, the Prior Art of Record fails to teach or render obvious the phase shift mask as recited in the context of the Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0198873 to Okubo et al. teaches a mask blank suitable for fabricating a phase shift mask having a thin film pattern composed of a material enabling dry etching with a fluorine-based gas and a substrate-engraved pattern. The mask blank is used to fabricate a phase shift mask having a thin film pattern and a substrate-engraved pattern. The mask blank has a structure in which an etching stopper film, a thin film for pattern formation and an etching mask film are laminated in this order on a transparent substrate. The etching stopper film is made of a material that contains chromium and oxygen and the oxygen content thereof is more than 50 at %. The thin film is made of a material that can be dry-etched by a fluorine-based gas. The etching mask film is made of a material that contains chromium, the chromium content thereof is not less than 45 at %, and the oxygen content thereof is not more than 30 at %. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716